DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-16, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record is Little (US20170234677) in view of Komoro (JP2009286009) and D’Oria (US20180361696), which teaches an assembly for processing bead-apexes comprising a weighing device, a supply station that supplies bead-apexes tot eh weight device, two or more-follow-up stations at two or more follow-up positions, and a control unit to weigh the bead apex. However, while being the closest combination of prior art of record in that the weighing member is capable of movement in an alignment direction (Little [0029]), the combination of the prior art of record does not teach that the weighing member is movable from a first transfer position in alignment with the supply position into a second or further transfer positions in alignment with any one of the two or more follow-up positions.
As claims 2-4, 6-16 and 19-26 are directly/indirectly dependent on claim 1, they stand as allowable for similar reasons.
Claims 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 34, the closest prior art of record is Little (US20170234677) in view of Komoro (JP2009286009), D’Oria (US20180361696) and Grillot (DE102012103066), which teaches an assembly for 
	As claims 35-36 are directly dependent upon claim 34, they stand as allowable for similar reasons
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749